Name: Decision of the EEA Joint Committee No 130/1999 of 5 November 1999 amending Annex I (Veterinary and phytosanitary matters) to the EEA Agreement
 Type: Decision
 Subject Matter: agricultural policy;  international trade;  Europe;  health;  Africa;  fisheries
 Date Published: 2001-01-18

 Avis juridique important|22001D0118(05)Decision of the EEA Joint Committee No 130/1999 of 5 November 1999 amending Annex I (Veterinary and phytosanitary matters) to the EEA Agreement Official Journal L 015 , 18/01/2001 P. 0010 - 0011Decision of the EEA Joint CommitteeNo 130/1999of 5 November 1999amending Annex I (Veterinary and phytosanitary matters) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Annex I to the Agreement was amended by Decision No 76/1999 of the EEA Joint Committee of 25 June 1999(1).(2) Commission Decision 1999/2/EC of 15 December 1998 amending Decision 98/407/EC concerning certain protective measures with regard to bivalve molluscs and fishery products originating or proceeding from Turkey(2), is to be incorporated into the Agreement.(3) Commission Decision 1999/40/EC of 21 December 1998 repealing Decision 96/276/EC on certain protective measures in respect of bivalve molluscs from Tunisia(3), is to be incorporated into the Agreement.(4) This Decision is not to apply to Liechtenstein,HAS DECIDED AS FOLLOWS:Article 1The following shall be added in point 82 (Commission Decision 98/407/EC) in Part 1.2 of Chapter I of Annex I to the Agreement:", as amended by:- 399 D 0002: Commission Decision 1999/2/EC (OJ L 1, 5.1.1999, p. 5)."Article 2The following point shall be inserted after point 44 (Commission Decision 96/276/EC) in Part 1.2 of Chapter I of Annex I to the Agreement:"44a. 399 D 0040: Commission Decision 1999/40/EC of 21 December 1998 repealing Decision 96/276/EC on certain protective measures in respect of bivalve molluscs from Tunisia (OJ L 11, 16.1.1999, p. 48)."Article 3Point 44 (Commission Decision 96/276/EC) in Part 1.2 of Chapter I of Annex I to the Agreement shall be abrogated.Article 4The texts of Decisions 1999/2/EC and 1999/40/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 5This Decision shall enter into force on 6 November 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 6This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 5 November 1999.For the EEA Joint CommitteeThe PresidentN. v. Liechtenstein(1) OJ L 296, 23.11.2000, p. 1.(2) OJ L 1, 5.1.1999, p. 5.(3) OJ L 11, 16.1.1999, p. 48.